Citation Nr: 9928620	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-25 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from October 1940 to January 
1961.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in June 1997 that denied the claimed benefits.  The 
June 1997 rating decision framed the issue as entitlement to 
service connection, although service connection for hearing 
loss had been denied in an April 1989 rating decision that 
became final.  The case was Remanded in February 1999 so that 
the RO could consider the issue as new and material evidence 
to reopen the veteran's claim.  While at the RO, service 
connection for left ear hearing loss was granted in a March 
1999 rating decision, which found clear and unmistakable 
error in the April 1989 rating decision, insofar as it denied 
service connection for the left ear.  Therefore, the claim 
currently before the Board only concerns the veteran's right 
ear.


FINDINGS OF FACT

1.  Service connection for hearing loss, to include the right 
ear, was denied by a decision of the RO in April 1989 and was 
not appealed.

2.  Evidence added to the record since April 1989 is not 
cumulative or redundant, is relevant to and probative of the 
issue at hand, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1989 rating decision that denied service 
connection for hearing loss, to include the right ear, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(1998).

2.  Evidence added to the record since April 1989 is new and 
material and the claim for service connection for right ear 
hearing loss is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appeal of an RO's rating decision is initiated by the filing 
of a notice of disagreement (NOD) by the claimant.  If the 
NOD is not filed within one year from the date of mailing of 
notice of the rating decision, the underlying decision 
"shall become final and the claim will not thereafter be 
reopened or allowed," except as otherwise provided in 
applicable statutes and regulations.  38 U.S.C. §§ 7105(a), 
(b)(1), (c).

In order to reopen a previously and finally disallowed claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a two-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The first step is to determine 
whether new and material evidence has been presented or 
secured since the time that the claim was previously and 
finally disallowed on any basis.  If new and material 
evidence has been received, then the second step, involving a 
de novo review of all of the evidence, both old and new, is 
to be undertaken to determine if there is a basis for 
granting the claim.  It should also be pointed out that, in 
determining whether evidence is material, "credibility of 
the evidence must be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Court provided further guidance as to what constitutes 
"material evidence" in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The Court held that 

Material evidence is relevant and probative of the 
issue at hand.  However, not every piece of new 
evidence, even if relevant and probative, will 
justify a reopening because some evidence is of 
limited weight and thus is insufficient to justify 
a new hearing.  The "bright line" rule in other 
federal courts is that to justify a reopening on 
the basis of new and material evidence, there must 
be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, 
both new and old, would change the outcome.  

Colvin v. Derwinski, 1 Vet. App. at 174.  

The United States Court of Appeals for the Federal Circuit, 
however, held in Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 
16, 1998), that the standard adopted by the United States 
Court of Appeals for Veterans Claims in Colvin imposed a more 
stringent and impermissible requirement for reopening a claim 
than that set forth in 38 C.F.R. § 3.156.  The Federal 
Circuit, therefore, invalidated the Colvin test to evaluate 
whether new evidence is material, indicating that § 3.156 
constituted the proper, regulatory basis for such 
consideration.  

In this case, the RO denied the veteran's claim in April 1989 
and failed to file an appeal of that decision in a timely 
manner.  Accordingly, that decision is final.  Prior to that 
decision, the evidence consisted of the veteran's service 
medical records, which were negative for any right ear 
hearing loss.  

Since the April 1989 rating decision, the veteran has 
submitted VA treatment records dated in October 1971 that 
noted audiogram results which were within normal limits, with 
a bilateral sensorineural dip at 4000 Hertz.  A private 
medical record dated in April 1997 noted the veteran's 
complaints of decreased hearing.  An audiological evaluation 
conducted by the VA in June 1997 found pure tone thresholds, 
in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
45
60
75
LEFT
30
40
60
70
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
In a form 9 received in August 1997, the veteran claimed that 
he was exposed to acoustic trauma during combat service in 
1945.

Since service connection for hearing loss was denied in April 
1989, the veteran has asserted that he was exposed to 
acoustic trauma during combat service, and that this is 
related to his diagnosed right ear hearing loss.  The 
contention that the veteran's right ear hearing loss is 
related to combat duty is new and material in that it must be 
considered in order to fairly decide the merits of the claim.  
Previously, the role of acoustic trauma was not considered.  
The Board concludes that the veteran has submitted new and 
material evidence in support of his claim, and that his claim 
is therefore reopened.


ORDER

New and material evidence having been presented, the claim 
for service connection for right ear hearing loss is 
reopened.


REMAND

The veteran stated in a letter received in April 1989 that he 
had been tested for hearing loss at the VA medical center in 
Columbia, South Carolina, in March 1989.  The record does not 
indicate that the RO attempted to obtain reports of VA 
treatment that the veteran stated occurred in 1989.  These 
reports must be obtained prior to deciding the veteran's 
claim.  The United States Court of Appeals for Veterans 
Claims has ruled that in certain circumstances, records may 
be deemed to be constructively before the Board.  See Bell v. 
Derwinski, 2 Vet.App. 611, 613 (1992).  As such the records 
must be obtained prior to any further appellate consideration 
of the merits of the veteran's claim.  Accordingly, the case 
is REMANDED for the following actions:

1.  The RO should contact the Columbia 
VAMC and request any records pertaining 
to the veteran's hearing loss between 
January and December 1989.  All 
previously unobtained records should be 
associated with the claims folder.

2.  The RO should adjudicate the issue of 
service connection for right ear hearing 
loss.  If action taken is adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case 
concerning all additional evidence added 
to the record and they should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals







